DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Election/Restrictions
Applicant’s election of Species II, directed to Claims 1-10, 17 and 18 in the reply filed on 09/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected, Species I, there being no allowable generic or linking claim.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “distal portion”  of Claim 1 and Claim 18; the “pair of pull wires” of Claim 1 and Claim 18; the “first pull wire” of Claim 2; the “second pull wire” of Claim 2 the “arcuate portion” of Claim 5; the “portion of the first and second control wheels” of Claim 6; the “cylindrical tensioning boss” of Claim 6; the “tensioning pin” of Claim 6; the “device tube” of Claim 18; and the “distal end” of the handle of Claim 18, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "114" and "204" have both been used to designate the same feature shown in Fig. 2B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Objections
Claims 2 and 17 are objected to because of the following informalities:  
Claim 2 recites: “a first control wheel for coupling to a first pull wire of the pair of pull wires and a second control wheel for coupling to a second pull wire of the pair of pull wires,” . The examiner believes the following corrections should be made  “a first control wheel coupled to a first pull wire of the pair of pull wires and a second control wheel coupled to a second pull wire of the pair of pull wires,” .
Claim 17 recites:” wherein the tube engagement portion is configured to fictionally engage an outside diameter of the device tube”. The examiner believes this is a typographical error and the applicant intended to recite “wherein the tube engagement portion is configured to frictionally
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“tube engagement device” in Claims 17 and 18. Structural support has been provided in paragraphs [0029] and [0042]-[0044] of the Specification.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
 Claim 4 recites: “wherein the third control wheel includes a control lever engagement portion”. The third control wheel referenced as feature (804) in Figs. 8A -8B, and the specification does not include “a control lever engagement portion”. However the “second control wheel (802)”, shown does include “a control lever engagement portion”. See paragraphs [0072] and [0073] further recite: “the control lever engagement portion (832) projecting radially from the second control wheel (802)”.
Claim 5 recites: “wherein the third control wheel includes an arcuate portion that covers at least a portion of the first and second control wheels”. The third control wheel referenced as feature (804) shown in Figs. 8A- 8B and the specification does not include, “an arcuate portion that covers at least a portion of the first and second control wheels”. However the “second control wheel (802)”, shown in Figs. 8A- 8B does include “an arcuate portion that covers at least a portion of the first and second control wheels”. See paragraphs [0072] and [0073] further recites “second control wheel (802) may include an arcuate member (836)”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term "accurate tensioning” in Claim 1 is a relative term which renders the claim indefinite.  The term “accurate tensioning " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It unclear as to what the term “accurate tensioning” refers. The term may be considered a determination of rigidity, in this case it is unclear if an “accurate tensioning” is one of a slack or taught pull wire configuration, or a combination of both. Additionally, “accurate tensioning” may be considered a positional relationship between the pull wires during assembly. 
Claims 2-17 are therefore rejected as depending from a rejected base claim.
Claims 17 and 18 recite, “a tube engagement device”, in line 1, Claims 17 and 18 further recite,   “the tube engagement portion”, in lines 2-4.  There is insufficient antecedent basis for the limitation in claim 18.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. US 20170035993 A1 to Quinn et al. (hereinafter “Quinn”).
Regarding Claim 1, Quinn discloses in Figs. 1A-1C An endoscope system, comprising: an endoscope device comprising: a handle (handle 12); a shaft (catheter body 14); projecting from the handle, wherein the shaft includes a proximal portion (proximal end 20) and a distal portion (distal end 22) relative to the handle(Figs. 1A-1C [0052]- The catheter body (14) may extend from a proximal end (20) to a distal end (22)); a flexible tip coupled to the distal portion of the shaft(Figs. 3-6 [0057]- bending the distal end (22)) ; and a pair of pull wires (wires 68,88)  extending from the handle portion through the shaft portion and coupled to the flexible tip (Figs. 3-6 [0057]- The wires (68, 88) may extend from the steering control mechanism 24 within the handle (12) to the distal end (22) by way of one or more lumens extending through the catheter body (14) from the proximal end (20) to the distal end (22)), wherein the handle portion (handle 12) includes a control wheel assembly (steering control mechanism 24) coupled to the pair of pull wires (wires 68,88);  wherein the handle (handle 12)  includes a control lever (steering knob 32)  coupled to the control wheel assembly (steering control mechanism 24) (Figs. 1A-1C [0055] - The handle (12) may include a steering control mechanism (24) and a deployment control mechanism (26). The steering control mechanism (24) may include a steering assembly (28) and a brake assembly (30). The steering assembly (28) may include a steering knob (32). The wires (68, 88) may extend from the steering control mechanism (24) within the handle (12) to the distal end (22));  wherein manipulation of the control lever (steering knob 32) causes rotation of the control wheel assembly (steering control mechanism 24), which then causes deflection of the flexible tip via the pull wires, wherein the control wheel assembly comprises at least two control wheels, wherein each of the at least two control wheels (first and second drums 50,52) are capable of independent rotation to provide accurate tensioning of the pair of pull wires (wires 66,88)  during assembly of the endoscope system ([0031]- The first drum is configured to engage the steering shaft to produce tension on the first wire. The first drum is coaxial with the steering shaft. The second drum is configured to engage the steering shaft to produce tension on the second wire. The second drum is coaxial with the steering shaft and axially adjacent to the first drum. Rotation of the steering shaft by the steering knob in a counterclockwise direction steers the distal end of the catheter in the second direction by increasing tension on the first wire and decreasing tension on the second wire. Rotation of the steering shaft by the steering knob in a clockwise direction steers the distal end in the first direction by decreasing tension on the first wire and increasing tension on the second wire).
Regarding Claim 2, Quinn discloses The endoscope system of claim 1, wherein the at least two control wheels (drums 50,52) comprise a first control wheel (first drum 50) for coupling to a first pull wire (first wire 68) of the pair of pull wires and a second control wheel (second drum 52) for coupling to a second pull wire (second wire 88)  of the pair of pull wires (Figs. 3 and 5 [0061][0063]- as shown in FIG. 3. The first recess (64) is formed in the first axially-facing surface 54. The first lug 70 may be inserted into the first recess 64 as shown to connect the first wire 68 to the first drum 50. FIG. 5, the second drum 52 includes a third axially-facing surface 74, a fourth axially-facing surface 76, a radially inward-facing surface 78, a plurality of splines 80, a radially outward-facing surface 82, a second recess 84, and a second groove 86. FIG. 5 also shows a proximal end of the second wire 88); wherein the first control wheel (first drum 50) is concentrically positioned relative to the second control wheel (second drum 52)( Fig. 7 [0066]- The second drum (52) may be slid onto the steering shaft (36) in an axial direction as the splines (80) engage with the splines (46). The second drum (52) may be slid down the length of the steering shaft (36) until the second drum (52) is axially adjacent to the first drum (50)); and wherein, during assembly, the first and second control wheels (drums 50 ,52) are rotated in opposite directions relative to each other to perform the tensioning, and wherein, following the tensioning, the first and second control wheels are rotationally coupled together, such that movement of the control lever causes both the first and second control wheels to rotate together(Fig. 1B,1C and 7 [0067]- rotation of the steering shaft (3)6 by the steering knob (32) in the counterclockwise direction (FIG. 1C), steers or deflects the distal end (22) in the second direction (D2) by increasing tension on the first wire (68) and decreasing tension on the second wire (88). Conversely, rotation of the steering shaft (36) in the clockwise direction (FIG. 1B), steers or deflects the distal end (22) in the first direction (D1) by decreasing the tension on the first wire (68) and increasing tension on the second wire (88)).
Regarding Claim 3, Quinn discloses, the endoscope system of claim 2, wherein the first and second control wheels (drum 50, 52) each include annular grooves (grooves 66, 86) on a periphery thereof to receive the first and second pull wires (Fig. 3 -5 [0061]- the first drum (50) includes a first axially-facing surface(54), a second axially-facing surface (56), a radially inward-facing surface (58), a plurality of splines (60), a radially outward-facing surface (62), a first recess (64), and a first groove (66) As shown in FIG. 5, the second drum (52) includes a third axially-facing surface (74), a fourth axially-facing surface (76), a radially inward-facing surface (78), a plurality of splines 80, a radially outward-facing surface (82), a second recess 84, and a second groove (86)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. US 20170035993 A1 to Quinn et al. (hereinafter “Quinn”), in view of U.S. Publication No. US 20130131649 A1 to Hughett   et al. (hereinafter “Hughett”).
Regarding Claim 4, Quinn teaches the claimed invention as discussed above regarding claim 3, Quinn does not expressly teach; wherein the control wheel assembly comprises a third control wheel rotationally coupled between the first and second control wheels, wherein the third control wheel includes a control lever engagement portion.
However, Hughett teaches of an analogous endoscope system shown in Fig. 79, wherein the control wheel assembly comprises a third control wheel (appendage 1242) rotationally coupled between the first and second control wheels (toothed assemblies 1268, 1270), wherein the third control wheel includes a control lever engagement portion (button 1236) (Fig. 79 [0161]- The exposed cylindrical portion of the axle (1264) is operative to receive a pair of toothed assemblies (1268, 1270)  that are interposed by the appendage (1242)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Hughett in combination with the teachings of Quinn. It would be advantageous to combine the control lever (steering knob 32) of Quinn, modified to incorporate the third control wheel (appendage 1242) of Hughett housed between the control wheels (drums 50, 52) of Quinn. To accommodate the thumb of a user being positioned on top of the button (Hughett, [0161]). Thereby, minimizing hand strain and accommodating a natural range of motion.
Regarding Claim 5, Quinn teaches the claimed invention as discussed above but, Quinn does not expressly teach; wherein the third control wheel includes an arcuate portion that covers at least a portion of the first and second control wheels to prevent external contaminants from entering the handle adjacent the control lever further to prevent the first and second pull wires from coming out of the annular grooves on the periphery of the first and second control wheels.
However Hughett teaches of an analogous steerable medical device wherein the third control wheel (appendage 1242) includes an arcuate portion (arcuate top 1238)   that covers at least a portion of the first and second control wheels (toothed assemblies 1268, 1270)  to prevent external contaminants from entering the handle adjacent the control lever (Fig. 79 [0158]- The medial-to-lateral width of the arcuate top (1238) is generally constant and overlaps a vertical, planar appendage (1242) that extends from the underside of the arcuate top); Hughett further teaches of additional  arcuate surfaces  (1284,1286) to prevent the first and second pull wires (connection wires 1288, 1290) from coming out of the annular grooves on the periphery of the first and second control wheels (Fig. 79 [0162]- arcuate surfaces (1284, 1286) and cooperate with the circumferential ends of the wheels
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Hughett with the teachings of Quinn. Further it would be advantageous to add the arcuate portions (1238, 1284,1286) of Hughett to the control lever (steering knob 32) of Quinn. Thereby, ensuring external debris does not enter a handle (handle 12) of Quinn, hindering functionality. With additional benefits of providing medial and lateral guides for the pull wires (1288, 1290) so that the pull wires stay there between (Hughett, [0162]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. US 20170035993 A1 to Quinn et al. (hereinafter “Quinn”), in view of U.S. Publication No.  US2140088497 A1 to Campbell et al. (hereinafter “Campbell”).
Regarding Claim 6, Quinn teaches the claimed invention as discussed above but, Quinn does not expressly teach; wherein the first control wheel comprises a serrated outer periphery, wherein the handle comprises a cylindrical tensioning boss configured to receive a tensioning pin to engage the serrated outer periphery of the first control wheel, and wherein mating engagement of the serrated outer periphery of the first control wheel with the tensioning pin prevents free rotation of the first control wheel during assembly of the endoscope system.
However, Campbell teaches of an analogous steering medical device wherein the first control wheel (first pinion 74a) comprises a serrated outer periphery shown in Fig. 6A, wherein the handle  (handle 22) comprises a cylindrical tensioning boss (cam 84) configured to receive a tensioning pin (shoe 72) to engage the serrated outer periphery of the first control wheel, and wherein mating engagement of the serrated outer periphery of the first control wheel (first pinion 74a) with the tensioning pin (shoe 72)  prevents free rotation of the first control wheel during Fig. 6 A and 6B [0030]-a cam (84) positioned within the handle (22). The cam (84) may include a lobe (86) shaped to push the shoe (72) towards the pinions (74a, 74b), and thereby cause the gears of the shoe (72) to engage with the gears of the pinions (74a, 74b) when the brake lever (80) rotates from the first position to the second position).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention and advantageous to combine the handle (handle 12) of Quinn to include the cylindrical tensioning boss (cam 84) and tensioning pin (shoe 72) of Campbell. Thereby, locking the flexible tip in a deflected configuration, (Campbell [0005]) preventing rotation of the (drums 50, 52) of Quinn to provide a stable, uninterrupted tensioning during assembly. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. US 20170035993 A1 to Quinn et al. (hereinafter “Quinn”), in view of U.S. Publication No. US 20170291008 A1 to Hillukka et al. (hereinafter “Hillukka”).
Regarding Claim 7, Quinn teaches the claimed invention as discussed above, Quinn fails to expressly teach; wherein the handle further comprises a pair of routing posts for directing the pair of pull wires toward the first and second control wheels.
However, Hillukka teaches in analogous art,  wherein the handle further comprises a pair of routing posts (guide posts 58 and 60) for directing the pair of pull wires (fibers 40, 42) toward the first and second control wheels (Fig. 3 [0052]- These wall sections increase the length of the path traversed by fibers (40) and (42) (or a pull wire 32 and 34) after passing rollers (48) and (50) on its way to the mounting point of the proximal portion of fibers (40) and 42. Further illustrated are rear wall section 56 and guide posts (58) and (60)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Hillukka in the teachings of Quinn. It would be advantageous to add the pair of routing posts (guide posts 58 and 60) of Hillukka to the handle (12) of Quinn. Thereby ensuring the pull wires (68, 88) of Quinn are constrained on an uninterrupted path through the handle as the tensioning is shifted during tip deflection, preventing binding and degradation of the wires (Hillukka [0061]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. US 20170035993 A1 to Quinn et al. (hereinafter “Quinn”), in view of U.S. Publication No. US 20150366436 A1 to Iuel et al. (hereinafter “Iuel”).
Regarding Claim 8, Quinn teaches the claimed invention as discussed above but, Quinn does not expressly teach; wherein the first and second pull wires comprise Bowden-style cables, that includes an inner wire and an outer compression coil, wherein the handle further comprises a coil stop for engaging the outer compression coil and transferring the compression load during articulation to the handle via the compression coil stop within the handle.
However Iuel teaches of an analogous endoscope system wherein the first and second pull wires (pull-wires 15) comprise Bowden-style cables, that includes an inner wire (9’) and an outer compression coil (helical coil spring), wherein the handle further comprises a coil stop (terminal block 20) for engaging the outer compression coil and transferring the compression load during articulation to the handle via the compression coil stop within the handle (Fig. 4 and Fig. 7 [0043][0044]- The proximal ends of the outer guide tubes (9) of the Bowden cables extend from the proximal open end of the insertion tube (12) and into engagement with a terminal block (20), preferably by abutting into suitable bores thereof as known per se for Bowden cables. section (9′) comprises a tightly wound helical coil spring, i.e. with no gaps between adjacent windings in the relaxed condition where no substantial external forces act upon it. Such a helical coil spring is as such well known in Bowden cables).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Iuel in the teachings of Quinn, as seen above. It would have been advantageous to incorporate the Bowden-style cables (9’) of Iuel with handle (12) of Quinn to reduce waring and stretching of the pull wires (68, 88) of Quinn resulting from continual use ([Iuel, 0014]). 

Claims 9, 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. US 20170035993 A1 to Quinn et al. (hereinafter “Quinn”), in view of   WO2018022406 to et al. (hereinafter “Dillon”).
Regarding Claim 9, Quinn teaches the claimed invention as discussed above but, Quinn does not expressly teach; further comprising: a working channel extending through the shaft, wherein the handle further comprises an access port assembly for allowing external access to the working channel.
However Dillon teaches of an analogous steerable device further comprising: a working channel (working lumen 164) extending through the shaft, wherein the handle (handle housing 102) further comprises an access port assembly (working port 161) for allowing external access to the working channel (working lumen 164) (Fig. 2 [0025]- A working channel port member (161) extends from a proximal end portion (161)  a of the handle housing (102) and provides for mechanical and fluid communication with at least one lumen of the catheter (104)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Dillon in the teachings of Quinn. It would have been advantageous to combine the handle (12) of Quinn with the access port assembly (161) of Dillion, allowing external instrumentation to be introduced working channel. (Dillion, [0025] - configured for movement therethrough of a physical object (e.g., an endoscopic tool such as a needle, biopsy pincers, sphincterotome, needle-knife, guidewire, or other device).
Regarding Claim 10, Quinn teaches the claimed invention as discussed above but, fails to  expressly teach; wherein the handle further comprises a suction valve assembly coupled to the access port assembly to enable selective application of negative pressure to the shaft via the working channel.
However Dillon teaches of an analogous device wherein the handle further comprises a suction valve assembly (vacuum channel port member 141) coupled to the access port assembly to enable selective application of negative pressure to the shaft via the working channel (Fig. 2 [0025] - A vacuum channel port member (141) and a flush port member (143) are also shown adjacent the near-distal catheter-base port (123) of the handle housing (102). A working channel port member (161) extends from a proximal end portion of the handle housing (102) and provides for mechanical and fluid communication with at least one lumen of the catheter (104). As used herein, a path or structure).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporate suction valve assembly (vacuum channel port Dillion, [0006]), with external access to a port extending the uses of the device. 
Regarding Claim 17, Quinn teaches the claimed invention as discussed above but, Quinn does not expressly teach; further comprising: a tube engagement device adjacent a distal end of the handle for retaining a device tube over the shaft prior to use, wherein the tube engagement portion is configured to fictionally engage an outside diameter of the device tube.
However Dillon teaches of an analogous device further comprising: a tube engagement device (base port 123) adjacent a distal end of the handle (handle 102) for retaining a device tube over the shaft prior to use, wherein the tube (catheter 104) engagement portion is configured to fictionally engage an outside diameter of the device tube (Fig. 2 [0025] a strain-relief sheath (124) is shown attached to and extending from a near-distal catheter-base port (123) of the handle housing (102)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tube engagement device (124) of Dillion to maintain the structural integrity the body (14) of Quinn, and the stabilization of the inner track of the handle (12) of Quinn to a larger radius, minimizing friction making the operation of the steerable catheter and any tools used therethrough easier for operators and more mechanically efficient (Dillion, [0032]). 
Regarding Claim 18, Quinn teaches Quinn discloses in Figs. 1A-1C An endoscope system, comprising: an endoscope device comprising: a handle (handle 12); a shaft (catheter body 14); projecting from the handle, wherein the shaft includes a proximal portion (proximal end 20) and a distal portion (distal end 22) relative to the handle(Figs. 1A-1C [0052]- The catheter body (14) may extend from a proximal end (20) to a distal end (22)); a flexible tip coupled to the distal portion of the shaft(Figs. 3-6 [0057]- bending the distal end (22)) ; and a pair of pull wires (wires 68,88)  extending from the handle portion through the shaft portion and coupled to the flexible tip (Figs. 3-6 [0057]- The wires (68, 88) may extend from the steering control mechanism 24 within the handle (12) to the distal end (22) by way of one or more lumens extending through the catheter body (14) from the proximal end (20) to the distal end (22)), wherein the handle portion (handle 12) includes a control wheel assembly (steering control mechanism 24) coupled to the pair of pull wires (wires 68,88);  wherein the handle (handle 12)  includes a control lever (steering knob 32)  coupled to the control wheel assembly (steering control mechanism 24) (Figs. 1A-1C [0055] - The handle (12) may include a steering control mechanism (24) and a deployment control mechanism (26). The steering control mechanism (24) may include a steering assembly (28) and a brake assembly (30). The steering assembly (28) may include a steering knob (32). The wires (68, 88) may extend from the steering control mechanism (24) within the handle (12) to the distal end (22));  wherein manipulation of the control lever (steering knob 32) causes rotation of the control wheel assembly (steering control mechanism 24), which then causes deflection of the flexible tip via the pull wires, wherein the control wheel assembly comprises at least two control wheels, wherein each of the at least two control wheels (first and second drums 50,52) are capable of independent rotation to provide accurate tensioning of the pair of pull wires (wires 66,88)  during assembly of the endoscope system ([0031]- The first drum is configured to engage the steering shaft to produce tension on the first wire. The first drum is coaxial with the steering shaft. The second drum is configured to engage the steering shaft to produce tension on the second wire. The second drum is coaxial with the steering shaft and axially adjacent to the first drum. Rotation of the steering shaft by the steering knob in a counterclockwise direction steers the distal end of the catheter in the second direction by increasing tension on the first wire and decreasing tension on the second wire. Rotation of the steering shaft by the steering knob in a clockwise direction steers the distal end in the first direction by decreasing tension on the first wire and increasing tension on the second wire). Quinn does not expressly teach; a tube engagement device adjacent a distal end of the handle for retaining a device tube over the shaft prior to use, wherein the tube engagement portion is configured to fictionally engage an outside diameter of the device tube.
However in an analogous endoscope system Dillon teaches, a tube engagement device (base port 123) adjacent a distal end of the handle (handle 102) for retaining a device tube over the shaft prior to use, wherein the tube (catheter 104) engagement portion is configured to fictionally engage an outside diameter of the device tube (Fig. 2 [0025] a strain-relief sheath (124) is shown attached to and extending from a near-distal catheter-base port (123) of the handle housing (102)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tube engagement device (124) of Dillion to maintain the structural integrity the body (14) of Quinn, and the stabilization of the inner track of the handle (12) of Quinn to a larger radius, minimizing friction making the operation of the steerable catheter and any tools used therethrough easier for operators and more mechanically efficient (Dillion, [0032]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170065150 A1-HINO
US 6648875 B2- Simpson
US 20170086651-Sato

 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy K Polanecki whose telephone number is (571)272-6136. The examiner can normally be reached on Monday-Friday 8:30-4:30 p.m. EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/AMY KRISTINA POLANECKI/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795